Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM;
Janice Wolk Grenadier appeals the district court’s orders dismissing her complaint and denying her motion for reconsideration We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grenadier v. BWW Law Group, LLC, No. 1:14-cv-00827-LMB-TCB, 2015 WL 417839 (E.D.Va. Jan. 30 & Feb. 19, 2015). We deny Grenadier’s motion to vacate. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.